Whereas, we the undersigned, arbitrators named in the submission agreed and made by the parties in the above entitled cause, and hereto annexed, have, at a time and place whereof due notice was given to said parties, heard and duly considered the matters and things submitted for decision, and the law thereto relating, and the same being well examined and understood by said arbitrators; now, therefore, it is, on mature deliberation, considered, ordered and decreed by the said arbitrators, as follows, viz.:
First — That the plaintiff, by reason of his failure to bring an action against the defendant or to commence his suit within the time required by the Statute of Limitations, is by said statute expressly debarred from recovering judgment in his present suit.
' Second — That the plaintiff’s action in filing a petition without taking the requisite steps for a writ to be issued, was not the commencement of a suit as defined by the statute relating thereto, within the purview of the Statute of Limitations.
Third — That the plaintiff’s action in presenting to the Probate Court a claim rejected by the administrator, was not the commencement of a suit as defined by the statute relating thereto, within the purview of the Statute of Limitations.
Fourth — That the plaintiff do take nothing by his suit, and that judgment for the defendant be entered.
W. C. Jones for plaintiff'.,
S. B. Bole and L. McCully for defendant.
Honolulu, February 10th, 1872.
And in witness whereof, we have hereunto set our hands and seals, at Honolulu, Hawaiian Islands, this 10th day of February, A. I). 1872.
Elisha H. Allen, [l. s.]
Alfred S. Hartwell, [l. s.]
H. A. WlDEMANN, [L. S.]